DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, 10, 12, and 13 are objected to because of the following informalities:  The cited claims contain grammatical inconsistencies or potentially omitted words (underline provided by Examiner for identification purposes):
In Claim 3, “…wherein the adjusting the temperature is formed…”
In Claim 8, “…wherein the determining the size including providing…”
In Claim 10, “…wherein the module including a first plate…” and “applying a voltage different between…”
In Claim 12, “…a first subset of the plurality of holes have a greater diameter…”
In Claim 13, “…a first subset of the plurality of holes have a first density than a second subset…”
Appropriate correction is required.

Claim Interpretation
As regards the claims cited above, Examiner will use the following interpretations in the interest of compact prosecution:
For Claim 3, any temperature adjustment performed by a water or oil cooling mechanism will be treated as reading on the claim.
For Claim 8, one subset of apertures must have a greater diameter than a second subset of apertures to read on the claim.
For Claim 10, the module must include first and second plates and a voltage difference must be applied between them to read on the claim.
For Claim 12, plasma must be supplied through two subsets of holes, the first subset of holes must have a greater diameter than the second subset of holes, and more plasma must be supplied through the first subset of holes than the second subset of holes to read on the claim.
For Claim 13, plasma must be supplied through two subsets of holes, there must be a greater density (number per area) of holes in the first subset of holes compared to the second subset of holes, and more plasma must be supplied through the first subset of holes than the second subset of holes to read on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘341 (U.S. PGPub 2010/0190341), Kim ‘769 (U.S. PGPub 2002/0129769), and Paterson ‘805 (U.S. PGPub 2008/0178805).  Maiti ‘114 (U.S. Patent 6,049,114) is cited with regards to Claim 6 to show that materials taught in Park ‘341 are gate dielectric materials.
Claim 1 – Park ‘341 teaches a method of deposition (e.g. PG 0066), the method comprising:
receiving a semiconductor wafer (PG 0067, semiconductor wafer W) onto a susceptor (PG 0067, substrate loading part 122 of substrate loading part 120);
generating a plasma above the semiconductor wafer in a sector (PG 0068, substrates rotated below gas injection blocks; PG 0071, process gases may be changed into plasma; PG 0068, rotation of substrate supporting plate passes substrates through deposition sectors); and 
delivering an energized atom from the generated plasma to the semiconductor wafer through a plurality of apertures in the second plate (PG 0069, gases introduces through showerhead, see e.g. PG 0059-0061 and Figure 6, gas injection plate comprises apertures for injection of gas into the chamber; as discussed above, the gas may be converted to plasma for deposition e.g. PG 0071).  
Park ‘341 does not teach or suggest the following limitations of Claim 1:
generating a plasma above the semiconductor wafer between a first and a second plate in a sector, wherein the generating the plasma includes providing a higher density plasma at a first region of the first plate than a second region of the first plate.
Kim ‘769 is drawn to plasma-enhanced chemical vapor deposition apparatuses generally (Abstract, e.g. PG 0039).  The disclosed apparatus comprises a showerhead (Figure 2A element 206, PG 0041-0042) and additionally comprises an upper plate comprising an RF electrode plate above the showerhead plate (Figure 2A element 212 and 214, PG 0042-0043).  The plasma is generated within showerhead 206 (PG 0042).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 to use the plasma deposition apparatus of Kim ‘769, as Park ‘341 teaches that its method may include delivering plasma to a substrate and Kim ‘769 teaches an apparatus suitable for this purpose.  With reference to Kim ‘769 Figure 2A, the system is disclosed as connecting the RF electrode plate 214 to a power source and connecting the showerhead plate 206 to ground.  Plasma is therefore generated between these two sources.  Since RF electrode plate 214 is between upper plate 212 and showerhead plate 206, plasma is necessarily generated between the upper plate 212 (mapped to the first plate of the instant claim) and the showerhead plate 206 (mapped to the second plate of the instant claim).
Paterson ‘805 is drawn to plasma reactors for e.g. semiconductor wafer processing (Abstract, PG 0021).  PG 0026-0027 disclose plates with varying arrangements of apertures with different diameters and spacings (e.g. Figure 3A-3D).  Paterson ‘805 teaches that one purpose of these different arrangements is to compensate for plasma ion density non-uniformities which are inherent in plasma reactor chambers (PG 0027) and further teaches that the aperture size and spacing may be selected to provide different deposition effects based on reactor characteristics (PG 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 / Kim ‘769 to control the spacing and size of apertures in the showerhead plate to desirably control the plasma density as suggested by Paterson ‘805, as Park ‘341 / Kim ‘769 want to provide plasma to a substrate through a showerhead arrangement and Paterson ‘805 teaches that the size and spacing of apertures on the showerhead allows for compensation for and control of local plasma density in the reactor.  Selection of any particular plasma density regime within the plasma chamber is held as prima facie obvious in view of the known desire and ability to control this parameter in the art of semiconductor processing.
Claim 2 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 1, further comprising:
adjusting a temperature of one of the first plate and the second plate during the generating the plasma (Kim ‘769 PG 0045, heater embedded in upper plate 212 to keep the upper plate, mapped to the first plate of the instant claim, at a desired temperature).  
Claim 4 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of claim 2, wherein the adjusting the temperature changes a density of processing gases in the sector (inherent; density is defined as the mass of a material divided by the volume it occupies (d = m / V); from the ideal gas law (PV = nrT), V = nrT / P.  Substituting for V in the density formula yields d = mP / nrT.  This means that density of the material is inversely proportional to, and therefore inversely variable with, the temperature of the material).
Claim 6 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 1, further comprising:
using the energized atom to form a gate dielectric on the semiconductor wafer (Park ‘341 PG 0084-0085, deposition of silicon dioxide and silicon nitride; as evidenced by Maiti ‘114 Column 2 Lines 64-67, silicon dioxide and silicon nitride are considered gate dielectric materials).  
Claim 7 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 1, further comprising:0024061.03254US02 I 4822-8146-5775 v.1 26Patent ApplicationAttorney Docket No. P20151044/24061.3254US02 Customer No. 42717
determining a size of the plurality of apertures in the second plate (Paterson ‘805 PG 0026-0027).  
Claim 8 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 7, wherein the determining the size including providing a greater diameter of a first subset of the plurality of apertures than a second subset of apertures (Paterson ‘805 PG 0026-0027).
Claim 17 – Park ‘341 teaches a method of semiconductor fabrication (Abstract, PG 0001), comprising:
receiving a semiconductor wafer (PG 0067, semiconductor wafer W) onto a susceptor (PG 0067, substrate loading part 122 of substrate loading part 120);
generating a plasma above the semiconductor wafer (PG 0068, substrates rotated below gas injection blocks; PG 0071, process gases may be changed into plasma); and
delivering an energized atom from the generated plasma to the semiconductor wafer through a plurality of apertures in the second plate (PG 0069, gases introduces through showerhead, see e.g. PG 0059-0061 and Figure 6, gas injection plate comprises apertures for injection of gas into the chamber; as discussed above, the gas may be converted to plasma for deposition e.g. PG 0071.  The showerhead plate 131 comprising regions 150a-d in Figure 5 and PG 0047 is mapped to the second plate of the instant claim.).
Park ‘341 does not teach or suggest the following limitations of Claim 17:
providing a temperature controller adjacent a module disposed above the susceptor.
wherein the generating the plasma includes:
providing a higher density plasma at a first region of the first plate than a second region of the first plate.
during the generating the plasma, adjusting a temperature of at least one of the first and second plates using the temperature controller.
Kim ‘769 is drawn to plasma-enhanced chemical vapor deposition apparatuses generally (Abstract, e.g. PG 0039).  The disclosed apparatus comprises a showerhead (Figure 2A element 206, PG 0041-0042) and additionally comprises an upper plate comprising and RF electrode plate above the showerhead plate (Figure 2A element 212 and 214, PG 0042-0043).  The plasma is generated within showerhead 206 (PG 0042).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 to use the plasma deposition apparatus of Kim ‘769, as Park ‘341 teaches that its method may include delivering plasma to a substrate and Kim ‘769 teaches an apparatus suitable for this purpose.  With reference to Kim ‘769 Figure 2A, the system is disclosed as connecting the RF electrode plate 214 to a power source and connecting the showerhead plate 206 to ground.  Plasma is therefore generated between these two sources.  Since RF electrode plate 214 is between upper plate 212 and showerhead plate 206, plasma is necessarily generated between the upper plate 212 (mapped to the first plate of the instant claim) and the showerhead plate 206 (mapped to the second plate of the instant claim).  Kim ‘769 further teaches a heater 218 embedded in upper plate 212 (PG 0045) for purposes of controlling the temperature of the upper plate.  The heater 218 is mapped to the temperature controller; the heater is in contact with and therefore necessarily adjacent to the module above the susceptor.
Paterson ‘805 is drawn to plasma reactors for e.g. semiconductor wafer processing (Abstract, PG 0021).  PG 0026-0027 disclose plates with varying arrangements of apertures with different diameters and spacings (e.g. Figure 3A-3D).  Paterson ‘805 teaches that one purpose of these different arrangements is to compensate for plasma ion density non-uniformities which are inherent in plasma reactor chambers (PG 0027) and further teaches that the aperture size and spacing may be selected to provide different deposition effects based on reactor characteristics (PG 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 / Kim ‘769 to control the spacing and size of apertures in the showerhead plate to desirably control the plasma density as suggested by Paterson ‘805, as Park ‘341 / Kim ‘769 want to provide plasma to a substrate through a showerhead arrangement and Paterson ‘805 teaches that the size and spacing of apertures on the showerhead allows for compensation for and control of local plasma density in the reactor.  Selection of any particular plasma density regime within the plasma chamber is held as prima facie obvious in view of the known desire and ability to control this parameter in the art of semiconductor processing.
Claim 20 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of claim 17, wherein the adjusting the temperature controls an availability of excited species during the generating the plasma (inherent; density is defined as the mass of a material divided by the volume it occupies (d = m / V); from the ideal gas law (PV = nrT), V = nrT / P.  Substituting for V in the density formula yields d = mP / nrT.  This means that density of the material is inversely proportional to, and therefore inversely variable with, the temperature of the material.  A reduced density means less mass, and therefore less atoms e.g. excited species, available in a given space; an increased density means the inverse.).

Claims 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘341 / Kim ‘769 / Paterson ‘805 as applied to claims 2 and 17 above, and further in view of Meinhold ‘220 (U.S. PGPub 2009/0095220).
Claim 3 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 2, but does not expressly teach or suggest wherein the adjusting the temperature is formed by one of a water or oil cooling mechanism.  Meinhold ‘220 discloses temperature controlled showerheads for use in CVD chambers (Abstract).  One known method of regulating the temperatures in showerheads involves heat removal through liquid-cooled heat exchangers (PG 0048, PG 0053), wherein said liquid is e.g. water.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 / Kim ‘769 / Paterson ‘805 to include the heat removal system of Meinhold ‘220, as Park ‘341 / Kim ‘769 / Paterson ‘805 want to control the temperature of the plasma generation chamber and Meinhold ‘220 discloses an apparatus shown to be suitable for the purpose.
Claim 18 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 17, but does not expressly teach or suggest wherein the adjusting the temperature includes increasing the temperature using a heating mechanism of coils.  Meinhold ‘220 discloses temperature controlled showerheads for use in CVD chambers (Abstract).  One known method of regulating the temperatures in showerheads involves heat addition through a coil around the back plate of the showerhead (PG 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 / Kim ‘769 / Paterson ‘805 to include the heating system of Meinhold ‘220, as Park ‘341 / Kim ‘769 / Paterson ‘805 want to control the temperature of the plasma generation chamber and Meinhold ‘220 discloses an apparatus shown to be suitable for the purpose.
Claim 19 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 19, but does not expressly teach or suggest wherein the adjusting the temperature includes decreasing the temperature using a cooling liquid (Meinhold ‘220 discloses temperature controlled showerheads for use in CVD chambers (Abstract).  One known method of regulating the temperatures in showerheads involves heat removal through liquid-cooled heat exchangers (PG 0048, PG 0053), wherein said liquid is e.g. water.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘341 / Kim ‘769 / Paterson ‘805 as applied to claim 1 above, and further in view of Choe ‘431 (U.S. PGPub 2005/0062431).
Claim 5 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 1, but does not expressly teach or suggest a method further comprising:
delivering gas to the sector through a plurality of apertures in a gas delivery plate of the sector.
Choe ‘431 is drawn to a plasma etching device (PG 0019) for processing e.g. semiconductor devices (PG 0002).  The device comprises a gas injection pipe (PG 0023) and multiple gas diffusion plates between the gas injection pipe and the plasma electrode (PG 0023) to advantageously improve the uniformity of the gas mixture (PG 0027).  The gas injection pipe can further have a diffusion plate at the entrance thereof (PG 0030).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 / Kim ‘769 / Paterson ‘805 to use gas diffusion plates as suggested by Choe ‘431, as Park ‘341 / Kim ‘769 / Paterson ‘805 want to form a plasma from an injected gas mixture and Choe ‘431 teaches that the uniformity of the gas mixture can be desirably enhanced by the use of gas diffusion plates.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘341 / Kim ‘769 / Paterson ‘805 as applied to claim 1 above, and further in view of Sato ‘129 (U.S. PGPub 2006/0205129).
Claim 9 – Park ‘341 / Kim ‘769 / Paterson ‘805 renders obvious the method of deposition of claim 1, but does not expressly teach or suggest a method further comprising:
using the energized atom to form a hafnium oxide layer on the semiconductor wafer. 
Park ‘341 exemplifies silicon dioxide at PG 0085 but also states that other high dielectric constant oxides with dielectric constants higher than silicon dioxide may also be deposited.  Sato ‘129 is drawn to the formation of semiconductor devices (e.g. PG 0068) by means of plasma CVD (PG 0088) and teaches that high dielectric constant substances, e.g. hafnium oxide, are desirably deposited as part of semiconductor formation processes.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the process of Park ‘341 / Kim ‘769 / Paterson ‘805 to deposit e.g. hafnium oxide on the substrates of Sato ‘129, as Park ‘341 / Kim ‘769 / Paterson ‘805 want to deposit high dielectric constant oxides on semiconductor substrates by plasma deposition means and Sato ‘129 teaches that hafnium oxide is a high dielectric constant oxide which is desirably deposited on semiconductor substrates by plasma deposition means.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘341 in view of Kim ‘769, Forster ‘739 (U.S. PGPub 2015/0048739), and WO ‘332 (WO 2011/041332).
Claim 10 – Park ‘341 teaches a method of semiconductor device fabrication, the method including:
receiving a semiconductor wafer (PG 0067, semiconductor wafer W) onto a susceptor (PG 0067, substrate loading part 122 of substrate loading part 120);
providing a module disposed above the susceptor (Figure 2 element 130, gas injection assembly; PG 0047);
delivering a plasma through a plurality of holes confined in a substantially-wedge shaped region of the first plate (PG 0068, substrates rotated below gas injection blocks; PG 0071, process gases may be changed into plasma; PG 0059-0061 and Figure 6, gas injection plate comprises apertures for injection of gas into the chamber; Figure 4, wedge-shaped delineations in the injection plate); and
providing the delivered plasma to the semiconductor wafer (PG 0068, PG 0071). 
Park ‘341 does not teach or suggest the following limitations of Claim 10:
providing a module disposed above the susceptor, wherein the module including a first plate and a second plate, each of the first and second plates being rectangular;
applying a voltage different between the first plate and the second plate; creating a uniform electric field in a radial direction, wherein the created uniform electric field is larger than a substantially wedge-shaped region of the first plate;
Kim ‘769 is drawn to plasma-enhanced chemical vapor deposition apparatuses generally (Abstract, e.g. PG 0039).  The disclosed apparatus comprises a showerhead (Figure 2A element 206, PG 0041-0042) and additionally comprises an upper plate comprising an RF electrode plate above the showerhead plate (Figure 2A element 212 and 214, PG 0042-0043).  The plasma is generated within showerhead 206 (PG 0042).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 to use the plasma deposition apparatus of Kim ‘769, as Park ‘341 teaches that its method may include delivering plasma to a substrate and Kim ‘769 teaches an apparatus suitable for this purpose.  With reference to Kim ‘769 Figure 2A, the system is disclosed as connecting the RF electrode plate 214 to a power source and connecting the showerhead plate 206 to ground.  Plasma is therefore generated between these two sources.  The showerhead 206 is mapped to the first plate in the embodiment of the instant claim and the RF electrode plate is mapped to the second plate in the embodiment of the instant claim.  There is therefore a voltage difference between the first and second plates (one plate is energized, the other is grounded).
Park ‘341 / Kim ‘769 do not particularly disclose any particular electric field distribution across the first plate.  Kim ‘769 discloses connection of the RF electrode plate to an RF rod to produce the electric field (PG 0042 and Figure 2, element 211 RF rod connected to element 214 RF electrode plate).  Forster ‘739 is drawn to RF plasma generator devices (e.g. PG 0067, Figure 10).  Forster ‘739 shows that suitable selection of RF connection points to the RF electrode allows for formation of uniform electric fields across the RF electrode (e.g. PG 0067).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 / Kim ‘769 to select RF connection points such that desired electrical fields are generated across the RF electrode plate as suggested by Forster ‘739.
Park ‘341 / Kim ‘769 / Forster ‘739 do not disclose rectangular plates as part of the apparatus.  Park ‘341 is drawn to semiconductor processing (PG 0001).  WO ‘332 is drawn to RF-powered showerheads for use in semiconductor processing applications (e.g. PG 0001) and discloses that the shape of the showerhead components may be chosen based on the shape of the substrates to be processed (PG 0046, when processing rectangular workpieces, rectangular chamber components are employed; when processing circular workpieces, circular chamber components are employed).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 / Kim ‘769 / Forster ‘739 to use e.g. rectangular plates as suggested by WO ‘332, as Park ‘341 is drawn to processing semiconductor substrates, WO ‘332 is drawn to processing semiconductor substrates including circular and rectangular semiconductor substrates, and WO ‘332 teaches that the shape of chamber components may be chosen to correspond to the shape of the semiconductor substrates being processed.
Once a rectangular plate shape is chosen for the first plate, a uniform electric field across the entire plate is necessarily uniform in any arbitrary direction and is necessarily larger than an arbitrary wedge-shaped region of the first plate.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘341 / Kim ‘769 / Forster ‘739 / WO ‘332 as applied to claim 10 above, and further in view of Paterson ‘805.  Maiti ‘114 (U.S. Patent 6,049,114) is cited with regards to Claims 14 and 15 to show that materials taught in Park ‘341 are gate dielectric materials.
Claim 11  - Park ‘341 / Kim ‘769 / Forster ‘739 / WO ‘332 renders obvious the method of claim 10, but does not further teach or suggest wherein the delivering the plasma through the plurality of holes includes delivering a greater amount of plasma through a first portion of the substantially- wedged shaped region of the first plate than a second portion of the substantially wedge-shaped region of the first plate.  Paterson ‘805 is drawn to plasma reactors for e.g. semiconductor wafer processing (Abstract, PG 0021).  PG 0026-0027 disclose plates with varying arrangements of apertures with different diameters and spacings (e.g. Figure 3A-3D).  Paterson ‘805 teaches that one purpose of these different arrangements is to compensate for plasma ion density non-uniformities which are inherent in plasma reactor chambers (PG 0027) and further teaches that the aperture size and spacing may be selected to provide different deposition effects based on reactor characteristics (PG 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘341 / Kim ‘769 to control the spacing and size of apertures in the showerhead plate to desirably control the plasma density as suggested by Paterson ‘805, as Park ‘341 / Kim ‘769 want to provide plasma to a substrate through a showerhead arrangement and Paterson ‘805 teaches that the size and spacing of apertures on the showerhead allows for compensation for and control of local plasma density in the reactor.  Selection of any particular plasma density regime within the plasma chamber is held as prima facie obvious in view of the known desire and ability to control this parameter in the art of semiconductor processing.
Claim 12  - Park ‘341 / Kim ‘769 / Forster ‘739 / WO ‘332 / Paterson ‘805 renders obvious the method of claim 11, wherein the greater amount of plasma is delivered from a first subset of the plurality of holes have a greater diameter than a second subset of the plurality of holes (as discussed in the rejection of Claim 11, Paterson ‘805 PG 0026-0027 renders prima facie any particular arrangement of hole diameters as the desire to control the plasma deposition regime is known in the art of semiconductor processing).  
Claim 13  - Park ‘341 / Kim ‘769 / Forster ‘739 / WO ‘332 / Paterson ‘805 renders obvious the method of claim 11, wherein the greater amount of plasma is delivered from a first subset of the plurality of holes have a first density than a second subset of the plurality of holes (as discussed in the rejection of Claim 11, Paterson ‘805 PG 0026-0027 renders prima facie any particular arrangement of hole location and spacing as the desire to control the plasma deposition regime is known in the art of semiconductor processing).  
Claim 14  - Park ‘341 / Kim ‘769 / Forster ‘739 / WO ‘332 / Paterson ‘8052 renders obvious the method of claim 11, wherein the providing the delivered plasma to the semiconductor wafer includes depositing a dielectric layer on the semiconductor wafer (Park ‘341 PG 0084-0085, deposition of silicon dioxide and silicon nitride; as evidenced by Maiti ‘114 Column 2 Lines 64-67, silicon dioxide and silicon nitride are considered gate dielectric materials).  
Claim 15  - Park ‘341 / Kim ‘769 / Forster ‘739 / WO ‘332 / Paterson ‘805 renders obvious the method of claim 14, wherein the dielectric layer is a gate dielectric (Park ‘341 PG 0084-0085, deposition of silicon dioxide and silicon nitride; as evidenced by Maiti ‘114 Column 2 Lines 64-67, silicon dioxide and silicon nitride are considered gate dielectric materials).  
Claim 16  - Park ‘341 / Kim ‘769 / Forster ‘739 / WO ‘332 / Paterson ‘805 renders obvious the method of claim 11, further comprising:
determining a desired rate of reaction to form the plasma (Kim ‘769 PG 0048, applying desired RF power to gases for predetermined time to form a predetermined plasma; the gas flow rate necessarily determines the maximum rate of plasma formation); and
adjusting a temperature using a temperature control apparatus to achieve the desired rate of reaction (Kim ‘769 PG 0045, control of the temperature in the plasma space during the plasma formation).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712